Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pauline Rowl appeals the district court’s orders dismissing her federal civil rights suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rowl v. Smith Debnam Narrow, Wyche Saintsing & Myers, LLP, No. 3:07-cv-00491-RJC-DLH, 2009 WL 187575 (W.D.N.C. Jan. 23, 2009) & (June 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.